Citation Nr: 0738839
Decision Date: 12/11/07	Archive Date: 01/29/08

DOCKET NO. 05-27 206                        DATE DEC 11 2007


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1. Entitlement to an increased rating for a restrictive lung 
defect secondary to a chest wall defect and fractured right ribs 
III through X, currently evaluated noncompensably.

2. Entitlement to an initial compensable rating for residuals of a 
fracture of the right fifth metatarsal.

3. Entitlement to a 10 percent evaluation for multiple, 
noncompensable serviceconnected disabilities pursuant to 38 C.F.R. 
§ 3.324.

REPRESENT A TION

Appellant represented by: Tennessee Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1995 to May 1997.

The veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on appeal.

The issue of entitlement to a 10 percent evaluation for multiple, 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1. The veteran's restrictive lung defect secondary to a chest wall 
defect and fractured right ribs III through X is not manifested by 
a Forced Expiratory Volume in One Second (FEV -1) measurement of 
71 to 80 percent predicted, a ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-l/FVC) measurement of71 
to 80 percent, or a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) measurement of 66 
to 80 percent predicted.

2. The evidence does not show moderate symptoms associated with 
the malunion or nonunion of the veteran's tarsal or metatarsal 
bones.

- 2 



CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the veteran's 
restrictive lung defect secondary to a chest wall defect and 
fractured right ribs III through X are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 4.97 Diagnostic Code 
6843 (2007).

2. The criteria for an initial compensable rating for residuals of 
a fracture of the right fifth metatarsal have not been met. 38 
U.S.C.A. § 1155 (West 2002);
38 C.F.R. §§ 4.1-4.14, 4.71a Diagnostic Codes 5299-5283 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the, ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities. 
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life. Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the severity 
to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1. Separate diagnostic codes (DCs) identify the various 
disabilities and the criteria for specific ratings. If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining will 
be resolved in favor of the veteran. 38 C.F.R. § 4.3.

- 3 



Restrictive Lung Defect

The veteran essentially contends he is entitled to an increased 
rating for his restrictive lung defect secondary to a chest wall 
defect and fractured right ribs III through X because the 
noncompensable rating currently assigned does not accurately 
reflect the severity of his disability.

A rating decision of May 2000 originally granted service 
connection for the restrictive lung defect, and assigned a 
noncompensable rating. In June 2004 the RO continued this rating, 
and the veteran appealed the decision. While the veteran's entire 
history is reviewed when making a disability determination, 38 
C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at issue, 
it is a present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The diagnostic code that has been assigned to the veteran's 
disability is DC 6843, the code for traumatic chest wall defects, 
which, in turn, rates under the General Rating Formula for 
Restrictive Lung Disease. Under the general formula, a 10 percent 
rating is warranted where the Forced Expiratory Volume in One 
Second (FEV-l) is 71 to 80 percent predicted, the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity (FEV-
l/FVC) is 71 to 80 percent, or the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO(SB)) is 66 
to 80 percent predicted. Only post-bronchodilation results are to 
be considered for VA purposes. See 61 Fed. Reg. 46720, 46723 
(Sept. 5, 1996).

In September 2003 the veteran underwent a VA examination. 
Pulmonary function tests were performed. The spirometric chart 
included with the examination report shows that the veteran's 
post-bronchodilation FEV-l measurement was 84% predicted, and his 
post-bronchodilation FEV-l/FVC measurement was 89%. The chart does 
not reflect a post-bronchodilation DLCO(SB) measurement, but it 
appears that even pre-bronchodilation the result was 96% predicted 
and the examiner's report included a finding of a "normal 
diffusion capacity." The numerical results contained in the V A 
examiner's report includes only the pre-bronchodilation readings, 
so those results are not recited here, but based on the pre

- 4



and post bronchodilation readings obtained, the examiner diagnosed 
the veteran with a mild, restrictive ventilatory defect, and found 
he has no obstruction.

Based on this data, the criteria for a 10 percent evaluation are 
not met. There is no evidence to the contrary in the file. Data 
from May 2000 which provided the basis
for the original assignment of the noncompensable evaluation also 
does not support a compensable rating, as the veteran's FEV-1 
measurement was 91% predicted post-bronchodilation, and his FEV-
l/FVC measurement was 93% post-bronchodilation. The file contains 
pulmonary function testing from April 2000 as well, but this data 
includes only pre-bronchodilation measurements. The Board has 
considered the application of other diagnostic codes in 
determining whether the veteran may be entitled to an increased 
rating, but finds none are raised by the evidence. For all of 
these reasons, the veteran's claim must be denied.

Residuals of the Right Fifth Metatarsal Fracture

The veteran essentially contends he is entitled to an initial 
increased rating for residuals of his right fifth metatarsal 
fracture because the noncompensable rating currently assigned does 
not accurately reflect the severity of his disability.

A rating decision of June 2004 granted service connection for 
residuals of the veteran's right fifth metatarsal fracture and 
assigned a noncompensable evaluation. The veteran appealed this 
decision. As such, the veteran has appealed the initial evaluation 
assigned and the severity of his disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present. See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The diagnostic code that has been applied to this disability is DC 
5283, which assigns ratings based on the level of severity of the 
malunion or nonunion of the tarsal or metatarsal bones. A 10 
percent rating is warranted where the impairment is "moderate."

The evidence does not show that residuals of the veteran's right 
fifth metatarsal fracture can be characterized as "moderate." In 
Apri12004 a VA examination was

- 5 



conducted and the veteran was found to have excellent muscle tone 
and strength of both of his lower extremities. There was no edema, 
erythema, effusion, or tenderness on palpation of either the right 
or left metatarsals. There was no deformity of the toes and the 
veteran displayed a good range of motion of the toes. The veteran 
displayed normal standing balance and a normal tandem gait. Deep 
tendon reflexes and distal circulation were intact and there was a 
good capillary return. Nerve testing revealed normal findings. The 
veteran reported he had experienced no erythema or edema, and no 
dislocation or instability, no weakness, stiffness, heat, or 
redness.

The remainder of the evidence pertaining to the veteran's right 
foot disability includes an August 2003 VAMC treatment note 
reflecting the veteran's complaints of pain over the 
metaphalangeal joint while standing and running, and a June 2002 
treatment note indicating that the veteran's lower extremities 
were warm to the touch with good hair growth, that his pedal and 
tibial pulses were palpated, and that no broken tissue was found 
on his feet.

Based on this data, the criteria for a 10 percent evaluation are 
not met. There is no evidence to the contrary in the file. The 
Board has considered the application of other diagnostic codes 
pertaining to the feet in determining whether the veteran may be 
entitled to an increased rating, but finds the only other code 
raised by the evidence is DC 5284 for "other" foot injuries, which 
also requires a finding of a "moderate" foot injury for a 10 
percent evaluation.

While the requirements of Fenderson have been considered, the 
evidence of record shows that the residuals of the veteran's right 
fifth metatarsal fracture has been consistent during the appeal 
period. In addition, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 
and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends his 
disability is manifested by pain. However the objective evidence 
shows no functional impairment attributable to this disability, 
and there have been no objective findings of pain or tenderness. 
The April 2004 examiner found the veteran does not miss work 
because of his condition and that his activities

- 6 



of daily living are not affected. For all of these reasons, the 
Board finds that the current rating assigned appropriately 
evaluates the veteran's disability, and his claim must be denied.

Notice and Assistance

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b). Letters from the RO dated in September 2003 and 
November 2006 provided the veteran with an explanation of the type 
of evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf. The letter 
of November 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claims be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to 
inform the veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims. However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated. He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred. Any notice defect in this case was harmless 
error. The content of the aggregated notices, including the notice 
letters subsequently issued, fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). After VA 
provided this notice, the veteran communicated on multiple 
occasions with VA, without informing it of pertinent evidence. The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices. For all of these reasons, the Board concludes that the 
appeal may be adjudicated without a remand for further 
notification.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained. He was afforded an 
opportunity for a hearing. His post service treatment records have

- 7 



been obtained. He was afforded VA examinations in March 2000, 
September 2003, and April 2004. The Board does not have notice of 
any additional relevant evidence which is available but has not 
been obtained. Indeed, an internal notation from August 2006 
documenting a correspondence with the veteran indicates the 
veteran has no additional evidence to submit. For the foregoing 
reasons, the Board concludes that all reasonable efforts were made 
by the VA to obtain evidence necessary to substantiate the 
veteran's claims. Therefore, no further assistance to the veteran 
with the development of evidence is required.

ORDER

A compensable evaluation for the veteran's restrictive lung defect 
secondary to a chest wall defect and fractured right ribs III 
through X is denied.

An initial compensable evaluation for residuals of a fracture of 
the veteran's right fifth metatarsal is denied.

REMAND

The veteran is entitled to VCAA notice under 38 U.S.C.A. §5103(a) 
and 38 C.F.R. § 3.159(b). While VCAA notice was sent to the 
veteran in September 2003 and November 2006, these letters do not 
satisfy VA's duty to notify as to the veteran's claim for 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324. The 
veteran has never received proper VCAA notice as to this issue. 
While the June 2005 statement of the case includes a recitation 
of38 C.F.R. § 3.324, the U.S. Court of Appeals for the Federal 
Circuit has held that VA cannot satisfy its duty to notify under 
the VCAA by referencing various post-decisional communications, 
such as the notification of the decision, the statement of the 
case, or the supplemental statement of the case, from which the 
claimant might have been able to infer what evidence was lacking. 
See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 
Accordingly, the veteran must be provided with proper notice.

- 8 



Accordingly, the case is REMANDED for the following action:

Send the veteran VCAA notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b) for his claim for entitlement to a 10 percent 
evaluation for multiple, noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324.

After this action has been completed and the veteran has been 
given adequate time to respond, readjudicate his claim. If the 
claim remains denied, issue to the veteran a supplemental 
statement of the case, and afford the appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112
(West Supp. 2006).

MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

-9



